Title: Thomas Jefferson to William Wardlaw, 17 March 1814
From: Jefferson, Thomas
To: Wardlaw, William


          Dear Sir Monticello Mar. 17. 14.
          Your letter of the 5th came to hand yesterday (the 16th) only, or it should have been sooner answered. if I own the Sessions acts of 1748. they are bound up in a volume of Sessions acts which I lent to mr Hening, and which can be resorted to in his hands; but I do not believe I ever had them; and as far as my
			 recollection serves me, no copy of them was ever to be found in my time. and the reason
			 for this, as presumed, was that the Revisal of 1748. coming out at that time and containing every public act of that session, the Sessions acts disappeared immediately. you will
			 find the title of the act  you want in the Revisal of 1748. c. 85. but this is matter of memory and conjecture only, in which I may be mistaken.
			 you will oblige me by asking of mr Hening whether the laws of that session are bound up in the volume of Sessions acts which he has of mine, and by dropping me a line. the volume I
			 refer to is lettered on the back ‘Laws of Virginia Vol. V. Monticello library.’Accept the assurance of my great esteem and respect.
          Th:
            Jefferson
        